Exhibit 10.1
PROMISSORY NOTE


$1,000,000.00                                                                                                Phoenix,
Arizona
August 1, 2010




FOR VALUED RECEIVED, the undersigned RRF LIMITED PARTNERSHIP, a Delaware
partnership, (“Maker”), promises to pay to the order of Rare Earth Financial,
L.L.C., an Arizona limited liability company, (the “Payee”; Payee and each
subsequent transferee and/or owner of this Note, whether taking by endorsement
or otherwise, are herein successively called “Holder”) at 1625 East Northern
Avenue, Suite 105, Phoenix, Arizona 85020-3932, or at such other place as the
Holder may from time to time designate in writing, the principal sum of ONE
MILLION AND NO/100 DOLLARS ($1,000,000.00), or so much as has been advanced,
plus interest calculated on a daily basis (based on a 360-day year) from the
date hereof on the principal balance from time to time outstanding as
hereinafter provided, principal, interest and all other sums payable hereunder
to be paid in lawful money of the United States of America as follows:


(A)  
During the 20 month term of the Note, interest shall accrue monthly at the rate
equal to 7% per annum.

 
 
(B)  
All accrued interest shall be due and payable on the first day of each calendar
month after the date of this Note commencing with August 1, 2010, and continuing
each month thereafter until this Note is paid in full on April 1, 2012.



(C)  
Payments shall include interest only payments on the first of each month.



(D)  
One half (½) of the entire unpaid principal balance, ½ of all accrued and unpaid
interest, and ½ of all other amounts payable hereunder shall be due and payable
in full no later than March 1, 2011. The entire remaining unpaid principal, all
accrued and unpaid interest and all other amounts payable hereunder shall be due
and payable in full no later than April 1, 2011.



(E)  
On June 1, 2011, the Maker may request advances from the Lender until March 1,
2012.



Notwithstanding anything herein to the contrary, Lender shall not be obliged to
make any advance under this Note and the determination to provide any advances
requested by Maker shall be made in Lender’s sole and absolute discretion.


If payment is ten (10) days or more late, Maker will be charged five percent
(5%) of the regularly scheduled payment. This late charge may be assessed
without written notice and shall be immediately due and payable and shall be in
addition to all other rights and remedies available to Holder.


Unless otherwise agreed to, in writing, or otherwise required by applicable law,
payments will be applied first to late charges and any unpaid collection costs,
then to accrued, unpaid interest, then to principal and other charges; provided,
however, upon delinquency or other default, Holder reserves the right to apply
payments among principal, interest, late charges, collection costs and other
charges at its discretion. All prepayments shall be applied to the indebtedness
owing hereunder in such order and manner as Holder may from time to time
determine in its sole discretion.


Payee, upon written notice, may require Maker to grant Payee a security interest
in 51% of Maker’s membership interests in Tucson St. Mary’s Suite Hospitality,
LLC as collateral for Maker’s obligations under this note.


Time is of the essence of this Note. At the option of Holder, the entire unpaid
principal balance, all accrued and unpaid interest and all other amounts payable
hereunder shall become immediately due and payable without notice upon the
failure to pay any sum due and owing hereunder as provided herein if such
failure continues for thirty (30) days after written notice thereof to Maker or
upon the occurrence of any Event of Default as defined in the Loan Agreement or
any of the Security Documents.


Upon default, including failure to pay upon final maturity, Holder, at is
option, may also, if permitted under applicable law, do one or both of the
following: (a) increase the applicable interest rate on this Note to ten percent
(10%) per annum, and (b) add any unpaid accrued interest to principal and such
sum will bear interest therefrom until paid at the rate provided in this Note
(including any increased rate). The interest rate will not exceed the maximum
rate permitted by applicable law. Maker shall pay all costs and expenses,
including reasonable attorneys’ fees and court costs, incurred in the collection
or enforcement of all or any part of this Note. All such costs and expenses
shall be secured by the Deed of Trust and by all other Security Documents. In
the event of any court proceedings, court costs and attorneys’ fees shall be set
by the court and not by jury and shall be included in any judgment obtained by
Holder.


Failure of Holder to exercise any option hereunder shall not constitute a waiver
of the right to exercise the same in the event of any subsequent default or in
the event of continuance of any existing default after demand for strict
performance hereof.


Maker and all sureties, guarantors and/or endorsers hereof (or of any obligation
hereunder) and accommodation parties hereon (all of which, including Maker, are
severally each hereinafter called a “Surety”) each:  (a) agree that the
liability under this Note of all parties hereto is joint and several; (b)
severally waive any homestead or exemption laws and right thereunder affecting
the full collection of this Note; (c) severally waive any and all formalities in
connection with this Note to the maximum extent allowed by law, including (but
not limited to) demand, diligence, presentment for payment, protest and demand,
and notice of extension, dishonor, protest, demand and nonpayment of this Note;
and (d) consent that Holder may extend the time of payment or otherwise modify
the terms of payment of any part or the whole of the debt evidenced by this Note
at the request of any other person liable hereon, and such consent shall not
alter nor diminish the liability of any person hereon.


Maker agrees that to the extent Maker or any Surety makes any payment to Holder
in connection with the indebtedness evidenced by this Note, and all or any part
of such payment is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid by Holder or paid over to a
trustee, receiver or any other entity, whether under any bankruptcy act or
otherwise (any such payment is hereinafter referred to as a “Preferential
Payment”), then the indebtedness of Maker under this Note shall continue or
shall be reinstated, as the case may be, and, to the extent of such payment or
repayment by Holder, the indebtedness evidenced by this Note or part thereof
intended to be satisfied by such Preferential Payment shall be revived and
continued in full force and effect as if said Preferential Payment had not been
made.


Without limiting the right of Holder to bring any action or proceeding against
Maker or any Surety or against any property of Maker or any Surety (an “Action”)
arising out of or relating to this Note or any indebtedness evidenced hereby in
the courts of other jurisdictions, Maker and each Surety hereby irrevocably
submit to the jurisdiction, process and venue of any Arizona State or Federal
court sitting in Phoenix, Arizona, and hereby irrevocably agree that any Action
may be heard and determined in such Arizona State court or in such Federal
court. Maker and all Sureties each hereby irrevocably waives, to the fullest
extent it may effectively do so, the defenses of lack of jurisdiction over any
person, inconvenient forum or improper venue, to the maintenance of any Action
in any jurisdiction.


This Note shall be binding upon Maker and its successors and assigns and shall
inure to the benefit of Payee, and any subsequent holders of this Note, and
their successors and assigns.


All notices required or permitted in connection with this Note shall be given at
the place and in the manner provided in the Loan Agreement for the giving of
notices.


This Note shall be governed by and construed according to the laws of the State
of Arizona, without giving effect to conflict of laws principles.


JURY WAIVER. THE UNDERSIGNED AND HOLDER (BY ITS ACCEPTANCE HEREOF) HEREBY
VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE
A JURY PARTICIPATE IN RESOLVING ANY DISPUTE (WHETHER BASED UPON CONTRACT, TORT
OR OTHERWISE) BETWEEN OR AMONG THE UNDERSIGNED AND HOLDER ARISING OUT OF OR IN
ANY WAY RELATED TO THIS DOCUMENT OR ANY OTHER AGREEMENTS, DOCUMENTS OR
INSTRUMENTS EXECUTED OR DELIVERED IN CONNECTION WITH, OR OTHERWISE RELATING TO,
THE INDEBTEDNESS EVIDENCED HEREBY (TOGETHER WITH THIS NOTE, THE “RELATED
DOCUMENTS”), OR ANY RELATIONSHIP BETWEEN HOLDER AND THE UNDERSIGNED. THIS
PROVISION IS A MATERIAL INDUCEMENT TO HOLDER TO PROVIDE THE FINANCING DESCRIBED
HEREIN OR IN THE OTHER RELATED DOCUMENTS.


IN WITNESS WHEEREOF, these presents are executed as of the date first written
above.
LENDER
 
MAKER
     
RARE EARTH FINANCIAL, LLC
 
RRF LIMITED PARTNERSHIP,
an Arizona Limited Liability Company
 
a Delaware limited partnership,
   
InnSuites Hospitality Trust, General Partner,
   
             An Ohio real estate investment trust
     
By:    /s/   James F. Wirth
 
By:   /s/  Marc E. Berg
            Name: James F. Wirth
 
           Name: Marc E. Berg
            Title :  Manager
 
           Title:   Executive Vice-President


